Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 1 of 16 PageID #: 137



    DAVID D. LIN (DL-3666)
    LAUREN VALLI (LV-7672)
    LEWIS & LIN, LLC
    81 Prospect Street, Suite 8001
    Brooklyn, NY 11201
    David@iLawco.com
    Lauren@iLawco.com

    Telephone: (718) 243-9323
    Facsimile: (718) 243-9326

    Attorneys for Plaintiff
    Runs Like Butter Inc.

                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF NEW YORK

    RUNS LIKE BUTTER INC. d/b/a
    BUTTERFLYMX,
                                                          Case No. 1:19-cv-2432 (ARR)(JO)
                              Plaintiff,
                                                          VERIFIED AMENDED
                                                          COMPLAINT
           v.
                                                          FOR CYBERSQUATTING;
    MVI SYSTEMS LLC and SAMUEL TAUB,                      TRADEMARK INFRINGEMENT;
                                                          UNFAIR COMPETITION
                              Defendants.


           Plaintiff Runs Like Butter, Inc. d/b/a ButterflyMX®, for its complaint for damages

    and injunctive relief against MVI Systems LLC (“MVI”) and Samuel Taub (“Taub,” and

    collectively with MVI, “Counterdefendants”) alleges as follows:

                                             PARTIES

           1.      Plaintiff Runs Like Butter, Inc. d/b/a ButterflyMX® (“Plaintiff” or

    “ButterflyMX”) is a Delaware corporation, authorized to do business as a foreign business

    corporation in the State of New York, with a principal place of business in New York

    County, New York.
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 2 of 16 PageID #: 138



           2.      Upon information and belief, Defendant MVI Systems LLC is a limited

    liability company organized and existing under the laws of the State of New York, with a

    principal place of business at 2607 Nostrand Avenue, Brooklyn, New York 11210 and a

    principal office at 1363 East 31st Street, Brooklyn, New York 11210, and that transacts

    business in the State of New York and within this judicial district.

           3.      Upon information and belief, Defendant Taub is an individual domiciled in

    the State of New York, residing at 1363 East 31st Street, Brooklyn, New York 11210 and is

    the principal, CEO, Chairman and a founder of MVI.

           4.      Upon information and belief, Taub has an ownership interest in, operates

    and/or manages the business of the corporate defendant MVI.

           5.      Upon information and belief, there exists, and at all times herein mentioned

    there existed, a unity of interest between and among defendants vis-à-vis the ownership,

    operation and/or management of MVI.

           6.      Upon information and belief, MVI is so dominated and controlled by Taub,

    such that defendants may be considered interchangeable with one another.

           7.      At all times material to this action, each of Defendants was the agent, servant,

    employee, partner, alter ego, subsidiary, or joint venture of the other Defendant, and the acts

    of each Defendant were in the scope of such relationship; in doing the acts and failing to act

    as alleged in this Complaint, each of the Defendants acted with the knowledge, permission,

    and the consent of the other Defendant; and each Defendant aided and abetted the other

    Defendant in the acts of omissions alleged in this Complaint.




                                                     2
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 3 of 16 PageID #: 139



                                    JURISDICTION AND VENUE

            8.       This Court has jurisdiction over the subject matter of this action pursuant to

    the Lanham Act, 15 U.S.C. § 1051 et seq. and the laws of the State of New York. This Court

    has subject matter jurisdiction, inter alia, pursuant to 28 U.S.C. §§ 1331, 1338, and 1367 et

    seq.

            9.       This Court has personal jurisdiction over Defendants because, upon

    information and belief, they reside in and/or regularly do business in this judicial district and

    a substantial part of the events or omissions giving rise to the claims herein occurred in this

    judicial district.

            10.      Venue in this judicial district is proper under 28 U.S.C. § 1391 in that

    Defendants reside in and/or conduct substantial business in this judicial district and a

    substantial part of the events or omissions giving rise to the claims herein occurred in this

    judicial district.

                               FACTS RELEVANT TO ALL CLAIMS

            A. ButterflyMX’s Business and Goodwill and Establishment of
               ButterflyMX.com

            11.      Plaintiff ButterflyMX is an innovative technology company based in New

    York and focused on developing remote building security systems for residential and

    commercial buildings.

            12.      ButterflyMX, the maker of the remote building security systems, has

    developed the most secure and convenient building entry platform that tethers cloud-based

    software to intuitive touchscreen hardware. ButterflyMX’s mission is to connect the wide

    variety of software-enabled services to tenants inside a building.




                                                       3
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 4 of 16 PageID #: 140



            13.     Since launching in 2013, ButterflyMX has transformed building entry for

    developers, property managers, and tenants — from eliminating building wiring and in-unit

    hardware to property management integrations and virtual keys for service providers.

            14.     ButterflyMX’s business is more than just hardware and more than an

    intercom, ButterflyMX is the developer of top-rated smartphone apps, many integrations, and

    a powerful property management dashboard all designed to make property access at

    buildings seamless.

            15.     ButterflyMX’s remote building security systems are installed in many

    hundreds of residential, commercial, and student housing properties around the world

    including those developed, owned, and managed by the largest and most trusted names in

    real estate.

            16.     To date, ButterflyMX has facilitated millions of door release transactions in

    properties around the world.

            17.     On or around late 2012, ButterflyMX registered the <ButterflyMX.com>

    domain name (the “Domain Name”) in connection with the marketing and promotion of

    Plaintiff’s services.

            18.     ButterflyMX operates the website located at the Domain Name (the

    “ButterflyMX Site”) which receives thousands of visits annually. ButterflyMX also

    purchases Google AdWords and other online and print advertising to drive consumers to the

    ButterflyMX Site.

            B. ButterflyMX’s Trademark

            19.     ButterflyMX is the beneficial owner of trademark BUTTERFLYMX® which

    was registered in the United States Patent and Trademark Office on March 10, 2015 (the



                                                     4
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 5 of 16 PageID #: 141



    “BUTTERFLYMX® Mark”), in Class 45 for “Control of building environmental access and

    security systems” and has used same in commerce since as early as March 2013.

           20.     ButterflyMX uses the BUTTERFLYMX® Mark source identifier in

    conjunction with a variety of business and web properties. As a result, it established a

    reputation and goodwill in its trademark. The mark is unique, inherently distinctive and has

    acquired distinctiveness through its association with ButterflyMX’s business and various

    services sold throughout the world.

           21.     ButterflyMX has devoted substantial time, effort and money in creating

    awareness and promoting the BUTTERFLYMX® Mark and as a result the

    BUTTERFLYMX® Mark has gained widespread recognition in the field of intercom software

    and hardware, including automated security systems, like ButterflyMX’s Smart Intercom™.

           C. Defendants’ Competing Business and Trademark Infringement

           22.     Upon information and belief, Defendants Taub and MVI own and operate the

    website <mvisystems.com>, a competitor of Plaintiff’s in the business of keyless, video

    intercom security systems. Upon information and belief, Defendants promote and sell a

    keyless intercom (“Defendants’’ Product”) on their website (“Defendants’ Website”).

           23.     Upon information and belief, Taub asserts that he is the owner and registrant

    of a U.S. Patent for Defendants’ Product.

           24.     On or about February 11, 2019, Defendants registered the domain name

    <ButterflyMX.co> (the “<ButterflyMX.co> Domain Name”), which is identical to the

    BUTTERFLYMX® Mark. The domain name precisely tracks the spelling of Plaintiff’s

    Domain Name, with the exception of the “.co” top-level domain or “TLD”.




                                                      5
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 6 of 16 PageID #: 142



           25.      On or about February 11, 2019, Defendants registered the domain name

    <ButterflyMX.org> (the “<ButterflyMX.org> Domain Name”), which is identical to the

    BUTTERFLYMX® Mark. The domain name precisely tracks the spelling of Plaintiff’s

    Domain Name, with the exception of the “.org” top-level domain or “TLD”.

           26.     On or about February 11, 2019, Defendants registered the domain name

    <ButterflyMX.net> (the “<ButterflyMX.net> Domain Name,”)The domain name precisely

    tracks the spelling of Plaintiff’s Domain Name, with the exception of the “.net” top-level

    domain or “TLD”.

           27.     On or about February 11, 2019, Defendants registered the domain name

    <buterflymx.com> (the “<buterflymx.com> Domain Name”), which is almost identical to the

    BUTTERFLYMX® Mark. The domain name precisely tracks the spelling of Plaintiff’s

    Domain Name, with the exception of the elimination of one “t” in “ButterflyMX” and the

    “.com” top-level domain or “TLD”.

           28.     On or about February 11, 2019, Defendants registered the domain name

    <butterfly-mx.com> (the “<butterfly-mx.com> Domain Name,” collectively with the

    <ButterflyMX.co> Domain Name, <ButterflyMX.org> Domain Name, <ButterflyMX.net>

    Domain Name, and < buterflymx.com> Domain Name, the “Infringing Domains”), which is

    almost identical to the BUTTERFLYMX® Mark. The domain name precisely tracks the

    spelling of Plaintiff’s Domain Name, with the exception of the “-” between “butter” and “mx”

    and the “.com” top-level domain or “TLD”.

           29.     Defendants registered and have used Infringing Domains with the bad faith

    intent to profit from said use.




                                                    6
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 7 of 16 PageID #: 143



           30.     Plaintiff did not authorize Defendants to use or register the Infringing

    Domains bearing Plaintiff’s business name and the BUTTERFLYMX® Mark.

           31.     Defendants have never been known by the name BUTTERFLYMX®.

           32.     Defendants have not made any legitimate noncommercial or fair use of the

    Infringing Domains.

           33.     At the time that Defendants registered the Infringing Domains, Defendants

    were competitors of Plaintiff’s, and were fully aware of Plaintiff’s BUTTERFLYMX® Mark.

           34.     The <ButterflyMX.co> Domain Name redirects to Defendants’

    <mvisystems.com> website.

           35.     The <ButterflyMX.org> Domain Name redirects to Defendants’

    <mvisystems.com> website.

           36.     The <ButterflyMX.net> Domain Name redirects to Defendants’

    <mvisystems.com> website.

           37.     The <buterflymx.com> Domain Name redirects to Defendants’

    <mvisystems.com> website.

           38.     The <butterfly-mx.com> Domain Name redirects to Defendants’

    <mvisystems.com> website.

           39.     The goods and services offered by Defendants are highly similar to and

    directly competitive with the goods and services provided by Plaintiff under the

    BUTTERFLYMX® Mark.

           40.     ButterflyMX has no association, affiliation, sponsorship or any connection to

    Defendants.




                                                     7
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 8 of 16 PageID #: 144



           41.     On or about April 8, 2019, ButterflyMX sent a cease and desist letter to

    Defendants demanding that they stop using the Infringing Domain names to redirect consumers

    to Defendants’ competing website and to immediately transfer them to ButterflyMX.

           42.     Despite notice from ButterflyMX, Defendants continue to use the Infringing

    Domains to redirect users to their own website and thus use the BUTTERFLYMX® Mark in

    connection with the sale of video intercom security systems in direct competition with Plaintiff.

           43.     ButterflyMX has been and continues to be damaged by Defendants’ use of the

    Infringing Domains and the BUTTERFLYMX® Mark.

                                 FIRST CAUSE OF ACTION
         Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)

           44.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 43 as

    though fully set forth herein.

           45.     Plaintiff is informed and believes, and on that basis alleges, that Defendants

    registered and are using the Infringing Domains with the bad faith intent to profit off of

    Plaintiff’s BUTTERFLYMX® Mark.

           46.     Defendants were competitors of Plaintiff’s at the time that they registered the

    Infringing Domains and were aware of Plaintiff’s trademark rights.

           47.     Users who type the Infringing Domains into their Web browsers are directed

    to Defendants’ competing Website. Using a domain name that is virtually identical to a

    competitor’s trademark to redirect users to a competing Website is quintessential bad faith.

           48.     The aforesaid actions constitute cybersquatting, in violation of Section 43(d)

    of the Lanham Act, 15 U.S.C. § 1125(d).

           49.     The unauthorized use of the BUTTERFLYMX® Mark as a domain name has

    caused, and unless and until enjoined will continue to cause, irreparable injury to the


                                                     8
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 9 of 16 PageID #: 145



    BUTTERFLYMX® Mark and the good will associated with same. An award of monetary

    damages alone cannot fully compensate Plaintiff for its injuries and therefore it lacks an

    adequate remedy at law.

            50.      By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

    profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

    1117, on election by Plaintiff, in the amount of One Hundred Thousand Dollars ($100,000)

    for each domain name.

            51.      The foregoing acts have been, and continue to be, deliberate, willful and

    wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.

            52.      Plaintiff has incurred costs, including without limitation, attorneys’ fees and

    court costs, in seeking to retrieve the Infringing Domains.

                                      SECOND CAUSE OF ACTION
                  Infringement of Registered Trademark in Violation of 15 U.S.C. § 1114(1)

            53.      Plaintiff realleges and incorporates by reference Paragraphs 1 through 43 as

    though fully set forth herein.

            54.      Plaintiff is the owner of the registered trademark BUTTERFLYMX®.

            55.      Defendants’ use of Plaintiff’s BUTTERFLYMX® Mark to redirect consumers

    looking for Plaintiff and Plaintiff’s trademark to their own website is likely to cause

    confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of

    Defendants’ goods and/or services in violation of the Lanham Act, 15 U.S.C. § 1114(1).

            56.      Upon information and belief, Defendants’ conduct, including their continuing

    infringement after notice, was committed willfully, knowingly, maliciously, and in conscious

    disregard of Plaintiff’s rights.




                                                       9
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 10 of 16 PageID #: 146



            57.     The aforesaid infringement by Defendants has caused and, unless enjoined,

    will continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

    reputation.

            58.     Because Plaintiff’s remedy at law is inadequate, Plaintiff seeks, in addition to

    damages, temporary, preliminary and permanent injunctive relief to protect its trademark and

    other legitimate business interests. Plaintiff is reliant on its business reputation and its ability

    to maintain and grow its client base in a competitive market and will continue suffering

    irreparable harm absent injunctive relief.

            59.     Plaintiff has a substantial likelihood of success on the merits because of

    Defendants’ blatant, willful and malicious infringement on Plaintiff’s BUTTERFLYMX®

    Mark, especially after notice and opportunity to cease and desist were provided.

            60.     By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

    profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

    1117.

            61.     The foregoing acts have been, and continue to be, deliberate, willful and

    wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.


                                      THIRD CAUSE OF ACTION
                   False Designation of Origin in Violation of 15 U.S.C. § 1125(a)(1)(B)

            62.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 43 as

    though fully set forth herein.

            63.     Plaintiff is the owner of the registered trademark BUTTERFLYMX®.

            64.     Defendants’ use of Plaintiff’s BUTTERFLYMX® Mark to redirect consumers

    looking for Plaintiff and Plaintiff’s trademark to their own website is likely to cause



                                                       10
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 11 of 16 PageID #: 147



    confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of

    Defendants’ goods and/or services in violation of the Lanham Act, 15 U.S.C. § 1125(a).

            65.     Upon information and belief, Defendants’ conduct, including their continuing

    infringement after notice, was committed willfully, knowingly, maliciously, and in conscious

    disregard of Plaintiff’s rights.

            66.     The aforesaid infringement by Defendants has caused and, unless enjoined,

    will continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

    reputation.

            67.     Because Plaintiff’s remedy at law is inadequate, Plaintiff seeks, in addition to

    damages, temporary, preliminary and permanent injunctive relief to protect its trademark and

    other legitimate business interests. Plaintiff is reliant on its business reputation and its ability

    to maintain and grow its client base in a competitive market and will continue suffering

    irreparable harm absent injunctive relief.

            68.     Plaintiff has a substantial likelihood of success on the merits because of

    Defendants’ blatant, willful and malicious infringement on Plaintiff’s BUTTERFLYMX®

    Mark, especially after notice and opportunity to cease and desist were provided.

            69.     By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

    profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

    1117.

            70.     The foregoing acts have been, and continue to be, deliberate, willful and

    wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.

                                        FOURTH CAUSE OF ACTION
                                       Common Law Unfair Competition




                                                       11
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 12 of 16 PageID #: 148



           71.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 43 as

    though fully set forth herein.

           72.     Defendants registered and are using domain names to divert users searching

    for Plaintiff’s Site to Defendants’ competing business and website.

           73.     Upon information and belief, Defendants intended to use their diversion of

    traffic from the Infringing Domains as a means to generate business by turning customers

    away from Plaintiff, and redirecting them to Defendants.

           74.     The aforesaid acts by Defendants have caused and, unless enjoined, will

    continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

    reputation.

           75.     These acts and others stated above constitute a pattern of common law unfair

    competition, entitling Plaintiff to the recovery of compensatory and punitive damages.

                                     FIFTH CAUSE OF ACTION
                  Unfair and Deceptive Trade Practices in Violation of N.Y. GBL § 349

           76.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 43 as

    though fully set forth herein.

           77.     Defendants’ unauthorized use of the BUTTERFLYMX® mark in advertising

    constitutes deceptive practices through Defendants’ appropriation for its own use of the

    name, brand, trademark, reputation, and goodwill of Plaintiff in violation of N.Y. Gen. Bus.

    Law § 349.

           78.     The aforesaid acts by Defendants have caused and, unless enjoined, will

    continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

    reputation.

           79.      These acts and others stated above entitle Plaintiff to the recovery of


                                                     12
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 13 of 16 PageID #: 149



    compensatory and punitive damages.

                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests the Court enter a judgment in its favor and against

    Defendants Taub and MVI, granting, as follows:

           a. That Defendants Taub and MVI and all persons acting in concert be preliminarily

              and permanently enjoined from using the domain names <ButterflyMX.co>,

              <ButterflyMX.org>, <ButterflyMX.net> , <buterflymx.com>, and <butterfly-

              mx.com> and be ordered to ﬁle with the Court and serve on Plaintiff within thirty

              (30) days after the service on Defendants Taub and MVI of such injunction, or

              such shorter or extended period as the Court may direct, a report in writing under

              oath setting forth in detail the manner in which Defendants Taub and MVI have

              complied with the injunction;

           b. That Defendants Taub and MVI, and their respective domain name registrar,

              and/or domain name registry, be ordered to transfer the domain names

              <ButterflyMX.co>, <ButterflyMX.org>, <ButterflyMX.net>, <buterflymx.com>,

              and <butterfly-mx.com> to Plaintiff pursuant to 15 U.S.C. § 1125(d);

           c. That Plaintiff recovers from Defendants all damages sustained pursuant to 15

              U.S.C. § 1125(d), 15 U.S.C. § 1114 and/or 15 U.S.C. § 1125(a);

           d. That Defendants be ordered to pay Plaintiff all damages sustained, reasonable

              costs, expenses, and attorneys’ fees in prosecuting this action, pursuant to 15

              U.S.C. 1117;




                                                   13
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 14 of 16 PageID #: 150



          e. That Defendants be ordered to relinquish control over any websites, webpages,

             web hosting, social media and/or email accounts which include, are associated

             with, or similar to Plaintiff’s trademark;

          f. An Order directing Defendants to engage in appropriate and commensurate

             corrective advertising;

          g. A Temporary, Preliminary and Permanent Injunction enjoining and restraining

             Defendants and their respective agents, servants, employees, successors and

             assigns, and all other persons acting in concert with or in conspiracy with or

             affiliated with Defendants, from using Plaintiff’s trademark or any designation

             confusing similar thereto;

          h. Actual damages in an amount to be determined at trial, but in no event less than

             $1,000,000, due to common law unfair competition;

          a. An Order requiring a disgorgement of profits from Defendants to Plaintiff for all

             claims so applicable;

          b. Exemplary or punitive damages in an amount appropriate to punish Defendants

             and to make an example of Defendants to the community;

          c. That Plaintiff be awarded pre- and post-judgment interest to the maximum extent

             allowed by law;

          d. An Order awarding attorneys’ fees, costs and expenses incurred in connection

             with this action to Plaintiff; and

          e. Such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND




                                                   14
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 15 of 16 PageID #: 151



           Plaintiff demands a trial by jury of all issues so trial pursuant to Rule 38 of the

    Federal Rules of Civil Procedure.

    Dated: Brooklyn, New York
           July 11, 2019


                                                          LEWIS & LIN, LLC

                                                          By: _/s/ David D. Lin___________
                                                          David D. Lin (DL-3666)
                                                          Lauren Valli (LV-7672)

                                                          81 Prospect Street, Suite 8001
                                                          Brooklyn, NY 11201
                                                          Tel: (718) 243-9323
                                                          Fax: (718) 243-9326
                                                          david@iLawco.com
                                                          lauren@iLawco.com

                                                          Attorneys for Plaintiff




                                                     15
Case 1:19-cv-02432-ARR-JO Document 26 Filed 07/11/19 Page 16 of 16 PageID #: 152
